DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The amendment filed on June 14, 2021 cancelled no claims. Claim 41 was amended and no new claims were added. Thus, the currently pending claims addressed below are claims 41, 141-143, 145-147, 149-151, and 153-158.

Claim Rejections - 35 USC § 112
The amendment filed on June 14, 2021 has overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections of claims 41, 141-143, 145-147, 149-151, and 153-158 by amending the term “ratio” to the term “historical analysis”.  The examiner finds support for the limitation “determine a historical analysis of shoppers carrying a mobile device in the respective vicinity of the respective POP display based on the first number of shoppers and the second number of shoppers received from the wireless beacon” in paragraph 103 of the applicant’s specification where it states that “Other potential analyses include, but are not limited to, how many shoppers passed by (divided into buckets of time), the average dwell time per shopper, and/or counts of shoppers that had smartphones (customer devices 118) equipped with software package”.  Thus, the rejection is hereby withdrawn.
first number of shoppers” to recite “the respective wireless beacon transmits the second number of shoppers”.  Thus, the rejection is hereby withdrawn.


Allowable Subject Matter
Claims 41, 141-143, 145-147, 149-151, and 153-158 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art (See Altman et al. (PGPUB: 2013/0217332) Wright (PGPUB: 2014/0236728) and Walkbase (Wi-Fi Analytics for Retail Stores: Buyer’s Guide, https://s3.amazonaws.com/wlkbase/Whitepapers/whitepaper-walkbase-wifi-analytics-buyers-guide.pdf, July 27, 2016, pages 1-23) that discloses: 
a point of purchase (POP) display system, comprising: 
a plurality of POP displays located at a selected retail location; 
a plurality of proximity detectors, wherein a respective proximity sensor is installed on a respective POP display  to detect infrared or visible light, and measures and records a respective activity data in a respective vicinity of the respective POP display, the respective activity data includes a respective activity measurement and a respective timestamp that the respective activity measurement occurred and the respective activity measurement includes a first number of shoppers in the respective vicinity of the POP display that is counted based on the detected infrared or visible light;

A wireless data collection device including a processor and one or more wireless antennas, and configured to: receive the respective plurality of activity data packets including the respective activity measurement that includes the first number of shoppers based on the detected infrared or visible light by the respective proximity sensor through at least one wireless antenna from the respective wireless beacon receive the second number of shoppers based on the RF communication of the respective wireless beacon with the one or more mobile devices from the respective wireless beacon.
However, the examiner has been unable to find prior art that discloses that the respective proximity sensor and the respective wireless beacon are both installed on the same point of purchase display and each device performing a respective count of determine a historical analysis of shoppers carrying a mobile device in the respective vicinity of the respective POP display based on the first number of shoppers and the second number of shoppers received from the wireless beacon. While Walkman discloses using the number of customers that enter a facility and the number of customers identified as having wireless device via RF communications to determine a true count these counts are neither based on the technology both being installed on the same POS display.  As such the claims recited subject matter that cannot be found in the prior art and thus contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/John Van Bramer/Primary Examiner, Art Unit 3621